Case 20-64237-lrc     Doc 7      Filed 03/10/20 Entered 03/10/20 13:48:59     Desc Main
                                  Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                    :        CASE NO. 20-64237-LRC
                                          :
THE CAKE HAG CAKE AND                     :
DESSERT STUDIO                            :
                                          :        CHAPTER 11
                                          :
       DEBTOR.                            :

              UNITED STATES TRUSTEE’S MOTION TO DISMISS

       COMES NOW, Nancy J. Gargula, the United States Trustee for Region 21, in
furtherance of her administrative responsibilities imposed by 28 U.S.C. § 586(a), and
respectfully moves this Court to enter an order dismissing the above-captioned Chapter
11 case for cause pursuant to 11 U.S.C. § 1112(b). In support thereof, the United States
Trustee represents as follows:

                                              1.

       The Court has jurisdiction over this matter under 28 U.S.C. § 1334(a) and (b), and
28 U.S.C. § 157(a) and (b)(1). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).



                                              2.

       Pursuant to 11 U.S.C. § 307, the United States Trustee has standing to be heard
with regard to this motion.
    Case 20-64237-lrc      Doc 7      Filed 03/10/20 Entered 03/10/20 13:48:59                  Desc Main
                                       Document     Page 2 of 4


                                                      3.

         On March 9, 2020, The Cake Hag Cake and Dessert Studio1 (the “Debtor”)
commenced this case by filing a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code (the “Petition”).

                                                      4.

         The petition is signed by Ms. Catherine M. Sweeny, who identifies herself as a co-
owner of the Debtor. No attorney signed the petition as representative of the Debtor.

                                                      5.

         The Court should dismiss this case, for cause, pursuant to 11 U.S.C. § 1112(b).
Because the Debtor is an artificial entity, it cannot represent itself in this proceeding, nor
may its officers appear before this court on its behalf unless they are licensed attorneys.
See Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985), cert. denied, 474
U.S. 1058 (1986); National Indep. Theatre Exhibitors, Inc. v. Buena Vista Distrib. Co.,
748 F.2d 602, 609 (11th Cir. 1984), cert. denied, 474 U.S. 1056 (1985).

         WHEREFORE, the United States Trustee respectfully moves this Court to enter an
order dismissing this case, directing payment of any unpaid chapter 11 filing fees and
special charges, and granting such other relief as the Court deems just and proper.




1
 According to the Georgia Secretary of State’s records, available to the public at
https://ecorp.sos.ga.gov/BusinessSearch an entity named “Cake Hag Cake and Dessert Studio LLC” was established
May, 13, 2015, and is active. The Registered Agent listed for the entity is the same individual that signed the
Petition.
Case 20-64237-lrc   Doc 7   Filed 03/10/20 Entered 03/10/20 13:48:59    Desc Main
                             Document     Page 3 of 4


Dated: March 10, 2020.

                                           NANCY J. GARGULA
                                           UNITED STATES TRUSTEE
                                           REGION 21


                                            /s Jonathan S. Adams
                                           JONATHAN S. ADAMS
                                           Trial Attorney
                                           Georgia Bar Number 979073
                                           Office of the United States Trustee
                                           362 Richard B. Russell Building
                                           75 Ted Turner Drive, SW
                                           Atlanta, Georgia 30303
                                           jonathan.s.adams@usdoj.gov
                                           Tel: 404.331.4437 ext. 122
Case 20-64237-lrc     Doc 7    Filed 03/10/20 Entered 03/10/20 13:48:59        Desc Main
                                Document     Page 4 of 4


                            CERTIFICATE OF SERVICE


       I, Jonathan S. Adams, certify that I am over the age of 18 and that on March 10,
2020, I caused a copy of the foregoing United States Trustee’s Motion to Dismiss to be
served by first class, United States mail service, with adequate postage to ensure delivery
to:

 The Cake Hag Cake and Dessert Studio         Cameron M. McCord
 Suite E                                      Chapter 11 Subchapter V Trustee
 880 Glenwood Ave. S.E.                       Jones & Walden, LLC
 Atlanta, Georgia 30316                       699 Piedmont Ave. NE
                                              Atlanta, Georgia 30308




                                                  /s Jonathan S. Adams
                                                 JONATHAN S. ADAMS
